701 N.W.2d 135 (2005)
473 Mich. 860
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terry Lee ZYLSTRA, Defendant-Appellant.
Docket No. 127460. COA No. 256006.
Supreme Court of Michigan.
July 14, 2005.
On order of the Court, the application for leave to appeal the August 17, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals and REMAND this case to the Clinton Circuit Court for resentencing. The reasons for the departure from the guidelines as articulated by the circuit court are not substantial and compelling reasons that are objective and verifiable. MCL 769.34(3); People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). In all other respects leave to appeal is DENIED.
WEAVER, J., dissents and states as follows:
I dissent from the remand order. Applying the analysis of my dissenting and concurring opinion in People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003), I would deny leave.